Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Due to a procedural error, respondent has administratively reversed the determination finding petitioner guilty of violating a prison disciplinary rule and has expunged the matter from petitioner’s records. The matter has therefore come to an end, both administratively and judicially, and petitioner is no longer an aggrieved party. Thus, respondent’s motion to dismiss the case as moot is granted (see, Matter of Gonzalez v Jones, 115 AD2d 849).
Weiss, P. J., Levine, Mercure and Mahoney, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.